                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    GUILLERMO ESCOBAR,                                                    CIVIL ACTION
        Plaintiff

    VERSUS                                                                NO. 18-9170

    BP EXPLORATION &                                                      SECTION "E" (2)
    PRODUCTION, INC., ET AL.,
        Defendants


                                    ORDER AND REASONS

        Before the Court is a Motion for Summary Judgment filed by Defendants BP

Exploration & Production Inc. and BP America Production Company. 1 Plaintiff Guillermo

Escobar filed no opposition. 2 For the reasons that follow, the Motion for Summary

Judgment is GRANTED.

                                         BACKGROUND

        This case arises from Plaintiff’s alleged exposure to harmful substances and

chemicals after the Deepwater Horizon oil spill. 3 Plaintiff alleges that during the

Deepwater Horizon incident, he was employed by Industrial Labor and Equipment

Services to perform response activities. 4 During this work he allegedly was exposed to

“oil, [d]ispersants, and other harmful chemicals.” 5 According to Plaintiff, he was

diagnosed on February 28, 2013 with chronic conjunctivitis, and “other chronic

conditions related to



1 R. Doc. 23.
2 When Plaintiff filed this lawsuit, he was represented by the Downs Law Group. However, on July 9, 2019,
the Downs Law Group moved to withdraw as Plaintiff’s counsel. R. Doc. 20. On July 22, 2019, the Court
granted this motion. R. Doc. 22. Plaintiff is now pro se.
3 R. Doc. 1 at ¶¶ 18-20.
4 Id. at ¶ 18.
5 Id. at ¶ 20.


                                                   1
his exposure such as Chronic nasopharyngitis.” 6

        On October 3, 2018, Plaintiff filed this Back-End Litigation Option (“BELO”)

action against Defendants, pursuant to the terms of the Medical Benefits Class Action

Settlement Agreement (the “MSA”) in In re Oil Spill by the Oil Rig “Deepwater Horizon”

in the Gulf of Mexico, on April 20, 2010 (commonly referred to as “MDL 2179”). 7,8

Plaintiff alleges his diagnosed medical conditions complained of herein were legally and

proximately caused by his exposure to the substances and chemicals during his response

activity efforts. 9

        On November 14, 2019, Defendants filed the instant Motion for Summary

Judgment. 10 Plaintiff failed to file any opposition by the deadline imposed by the Local

Rules for the Eastern District of Louisiana. 11

                           SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 12 “An issue is material if its resolution could affect the outcome of the action.” 13

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 14 All reasonable inferences are drawn in favor of the non-moving party. 15


6 Id. at ¶ 21.
7 R. Doc. 1.
8 In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, No. 10-md-

2179, R. Doc. 6427-1 (E.D. La. May 3, 2012).
9 R. Doc. 1 at ¶ 25.
10 R. Doc. 23.
11 L.R. 7.5.
12 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
13 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
14 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
15 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                   2
There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 16

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material

fact.” 17 To satisfy Rule 56’s burden of production, the moving party must do one of two

things: “the moving party may submit affirmative evidence that negates an essential

element of the nonmoving party’s claim” or “the moving party may demonstrate to the

Court that the nonmoving party’s evidence is insufficient to establish an essential element

of the nonmoving party’s claim.” 18 If the moving party fails to carry this burden, the

motion must be denied. If the moving party successfully carries this burden, the burden

of production then shifts to the non-moving party to direct the Court’s attention to

something in the pleadings or other evidence in the record setting forth specific facts

sufficient to establish that a genuine issue of material fact does indeed exist. 19

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 20 If the movant fails to



16 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod.   Co. v. Horwell Energy,
Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
17 Celotex, 477 U.S. at 323.
18 Id. at 331.
19 Id. at 322–24.
20 Id. at 331–32 (Brennan, J., dissenting).


                                                     3
affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 21 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 22 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 23

                                       LAW AND ANALYSIS

        In this case, Defendants argue they are entitled to summary judgment because

“[t]he MSA requires BELO plaintiffs such as Escobar to prove legal causation . . . [y]et

Escobar has failed to identify a single expert witness who can offer evidence on this

subject, making his claims subject to dismissal.” 24 Pursuant to the Scheduling Order in

this matter, Plaintiff’s deadline to disclose and deliver expert reports to defense counsel

was November 8, 2019. 25 Defendants represent “Escobar failed to designate any expert

witnesses and failed to provide any Rule 26 expert reports by the court-mandated

disclosure deadline (November 8, 2019).” 26


21 See id. at 332.
22 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the
evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
23 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
24 R. Doc. 23-1 at 2.
25 R. Doc. 9 at 8.
26 R. Doc. 23-1 at 2 n.5.


                                                      4
        To satisfy the elements of a valid BELO claims as set forth in the MSA, the BELO

claimant must prove: (1) that he was correctly diagnosed with his alleged physical

condition after April 16, 2012, and (2) that his condition was legally caused by his

exposure to harmful substances released as a result of the oil spill. 27 “Scientific knowledge

of the harmful level of exposure to a chemical, plus knowledge that the plaintiff was

exposed to such quantities, are minimal facts necessary to sustain the plaintiffs' burden

in a toxic tort case.” 28 Thus, In a BELO case, the plaintiff “must rely on expert testimony

to prove his medical diagnosis and causation.” 29 “‘[I]nformation that is critical to proving

causation’ includes information ‘such as knowledge of what chemicals plaintiff was

exposed to, the toxicological effect of those chemicals, [and] the degree of his

exposure.’” 30 When a plaintiff has no expert testimony to prove his medical diagnosis or

causation at trial, the plaintiff’s suit may be dismissed at the summary judgment stage. 31

        The only summary judgment evidence before the Court relating to Plaintiff’s

medical diagnosis, or an inference of causation, is a three-page Examination Report from

Industrial Medicine Specialists (“IMS”), dated February 28, 2013. 32 Other Sections of this

Court have granted summary judgment in BELO cases presenting nearly identical facts.

For instance, in Jarquin v. BP Exploration & Production Inc. and Rabalais v. BP


27 Banegas v. BP Expl. & Prod., Inc., Civil Action No. 17-7429, 2019 WL 424683, at *2 (E.D. La. Feb. 4,

2019) (citing Piacun v. BP Expl. & Prod., Inc., No. 15-2963, 2016 WL 7187946, at *4-5 (E.D. La. Dec. 12,
2016)).
28 Seaman v. Seacor Marine LLC, 326 F. App'x 721, 722 (5th Cir. 2009) (quoting Allen v. Penn. Eng'g Corp.,

102 F.3d 194, 199 (5th Cir. 1996)).
29 Banegas, 2019 WL 424683 at *2 (citing Seaman, 326 F. App'x at 723 (noting that expert testimony is

required to establish causation); United States v. Crinel, No. 15-61, 2016 WL 6441249, at *7 (E.D. La. Nov.
1, 2016) (“[A]n opinion regarding a patient’s medical diagnoses or prognoses ‘falls within the scope of expert
testimony under [Federal Rule of Evidence] 702’ ”) (quoting Barnes v. BTN, Inc., 2013 WL 1194753, at *2
(S.D. Miss. Mar. 22, 2013), aff'd, 555 F. App'x 281 (5th Cir. 2014))); see also Williams v. BP Expl. & Prod.,
Inc., et al., Civil Action No. 18-9753, 2019 WL 6615504, at *11 (E.D. La. Dec. 5, 2019) (citing Banegas, 2019
WL 424683 at *2).
30 Williams, 2019 WL 6615504 at 9 (citing Banegas, 2019 WL 424683 at *2).
31 Banegas, 2019 WL 424683 at *3; Williams, 2019 WL 6615504 at *11.
32 R. Doc. 23-3.


                                                      5
Exploration & Production Inc., the plaintiffs did not retain any expert to testify at trial

and did not disclose to BP Defendants any experts in compliance with the court’s

deadline. 33 In both cases, Judge Africk granted BP Defendants’ motions for summary

judgment because, in each case, the “only evidence” before the Court was a bare bones

medical examination form, which Judge Africk held did not constitute “competent

summary judgment evidence.” 34 Judge Africk explained the plaintiff in each case “failed

to present a genuine issue of material fact or present any evidence that would support the

fact that [the plaintiff’s] injuries were caused by his alleged exposure to oil and

dispersants while he worked in response to the spill.” 35

        Likewise, in this case, Plaintiff has not retained any expert to testify on his behalf

at trial and he did not disclose to Defendants any experts in compliance with the Court’s

deadline. Further, the IMS report is not competent summary judgment evidence.

Moreover, even if Plaintiff belatedly designated his examiner from IMS as an expert, any

such testimony would be inadmissible under Federal Rule of Evidence 702. There is no

evidence the IMS examiner conducted his examinations with information that is critical

to proving causation in this lawsuit, such as knowledge of what chemicals Plaintiff was

exposed to, the toxicological effect of those chemicals, or the degree of his exposure.

Without this critical information, the IMS examiner’s opinions would be “based on

speculation and insufficient facts and data” and therefore would be excluded as

unreliable. 36


33
   Jarquin v. BP Expl. & Prod. Inc., Civil Action No. 18-9572, 2019 WL 2546928, at *3 (E.D. La. June 20,
2019); Rabalais v. BP Expl. & Prod. Inc., Civil Action No. 18-9718, 2019 WL 2546927, at *3 (E.D. La. June
20, 2019).
34 Id.
35 Id.
36 McGill v. BP Expl. & Prod. Inc., No. 1:18CV159-LG-RHW, 2019 WL 6053016, at *3 (M.D. Miss. Nov. 15,

2019) (citing Moore v. Ashland Chemical Inc., 151 F.3d 269, 278-79 (5th Cir. 1998).

                                                   6
           Because Plaintiff has failed to designate any expert to testify at trial, he will not be

able to establish his medical diagnoses and causation at trial. As a result, Defendants are

entitled to summary judgment in their favor on all claims.

                                          CONCLUSION

           For the foregoing reasons, IT IS ORDERED that Defendants’ Motion for

Summary Judgment 37 is GRANTED. Judgment will be entered in favor of Defendants,

BP Exploration & Production Inc. and BP America Production Company, and against

Plaintiff Guillermo Escobar.

           New Orleans, Louisiana, this 17th day of December, 2019.


                                                   ______________________ _______
                                                            SUSIE MORGAN
                                                    UNITED STATES DISTRICT JUDGE




37   R. Doc. 23.

                                                  7
